Citation Nr: 0423293	
Decision Date: 08/24/04    Archive Date: 09/01/04	

DOCKET NO.  98-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis and allergic rhinitis.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to July 
1992, with additional service in the United States Naval 
Reserve from July 1988 to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO granted service 
connection (and a noncompensable evaluation) for the 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis, effective from July 2, 1992, the day following the 
veteran's discharge from service.  

In August 1999, the Board remanded for additional development 
the issue of entitlement to an increased rating for the 
postoperative residuals of an ethmoid mass, with a history of 
sinusitis.  At that same time, the Board additionally 
remanded the issues of service connection for an allergic 
disorder, an acquired psychiatric disorder (including a post-
traumatic stress disorder), and a hiatal hernia with acid 
reflux.  

In a rating decision of February 2004, the RO granted service 
connection for an anxiety disorder (claimed as post-traumatic 
stress disorder), gastroesophageal reflux disease, and 
allergic rhinitis.  Noted at the time was that the veteran's 
allergic rhinitis existed in conjunction with already 
service-connected sinusitis, and that, accordingly, the two 
conditions would be evaluated together.  Also noted was that 
the noncompensable evaluation previously in effect would be 
continued.  

For reasons which will become apparent, the appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran in this case seeks an evaluation in excess of 
zero percent for the postoperative residuals of an ethmoid 
mass, with a history of sinusitis and allergic rhinitis.  In 
pertinent part, it is contended that the various 
manifestations of that disability are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the noncompensable evaluation 
now in effect.  More specifically, it is argued that, given 
the extent of the veteran's current symptomatology, a 
30 percent evaluation, or, at a minimum, a 10 percent 
evaluation, is warranted for the service-connected residuals 
of an ethmoid mass, with a history of sinusitis and allergic 
rhinitis.  

In that regard, the Board notes that the veteran most 
recently underwent a VA ear, nose, and throat examination for 
compensation purposes on November 7, 2003.  However, later 
that same month, the VA "Tiger Team" responsible for 
developing the veteran's case found that the November 7, 2003 
examination was "insufficient."  Accordingly, it was 
requested that the veteran be afforded an additional ear, 
nose, and throat examination for compensation purposes.  
Pertinent evidence of record is to the effect that 
notification to the veteran of that examination was, 
apparently, sent to the wrong address.  More specifically, in 
a Report of Contact dated in December 2003, the veteran 
indicated that he had recently moved to 660 Montgomery 
Circle, Apartment C, in Claremont, California.  Based on the 
evidence of record, the veteran was apparently never afforded 
the VA ear, nose, and throat examination which had been 
requested.  Such an examination is vital to a proper 
evaluation of the veteran's current claim for an increased 
evaluation.  

In light of the aforementioned, the case is, once again, 
REMANDED to the RO for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2003, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
an additional VA otolaryngologic 
examination in order to more accurately 
determine the current severity of his 
service-connected postoperative residuals 
of an ethmoid mass, with a history of 
sinusitis and allergic rhinitis.  The RO 
is advised that the veteran must be given 
adequate notice (at his correct current 
address) of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (to include complete 
radiographic studies of the sinuses) 
should be performed.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran suffers from 
moderate symptomatology associated with 
his service-connected ethmoid mass, 
sinusitis, or allergic rhinitis, to 
include the presence of discharge and/or 
crusting or scabbing, and headaches.  The 
examiner should, additionally, 
specifically comment, as to whether the 
veteran suffers from incapacitating 
episodes of sinusitis (defined as 
requiring bed rest and treatment by a 
physician), and, if so, the frequency and 
duration of such episodes.  Finally, the 
examiner should specifically comment as 
to whether the veteran's sinusitis 
requires antibiotic treatment.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claim for an increased initial 
rating for the postoperative residuals of 
an ethmoid mass, with a history of 
sinusitis and allergic rhinitis.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with an 
additional Supplemental Statement of the 
Case (SSOC), to include those regulations 
for the evaluation of service-connected 
respiratory disorders in effect prior to 
and as of October 7, 1996.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in March 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



